            Case 2:16-cv-02237-SB Document 49 Filed 07/14/20 Page 1 of 2

 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF CALIFORNIA
 8                                  AT SACRAMENTO
 9
10 MICHELLE COULTER and RICHARD                   No. 2:16-cv-02237-SB
11 DANIELS, on Behalf of Themselves and
12 all Others Similarly Situated,
13              Plaintiffs,                       ORDER GRANTING MOTION
14              v.                                TO DISMISS WITHOUT
15 ASCENT MORTGAGE RESOUSE                        PREJUDICE
16 GROUP LLC, d/b/a AMERICAN RENT
17 TO OWN,                                        [ECF NO. 48]
18              Defendant.
19
20        Before the Court is Plaintiffs’ Motion to Dismiss Without Prejudice, ECF
21 No. 48. Plaintiff is represented by L. Timothy Fisher and Yeremey O. Krivoshey.
22        Plaintiffs ask the Court to dismiss the above-captioned case pursuant to Fed.
23 R. Civ. P 41(a)(2). Plaintiffs report that Defendant is unrepresented and no longer
24 appears to be in operation. Good cause exists to grant Plaintiffs’ motion.
25 //
26 //
27 //
28 //

     ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE ~ 1
            Case 2:16-cv-02237-SB Document 49 Filed 07/14/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Plaintiffs’ Motion to Dismiss, ECF No. 48, is GRANTED.
 3        2. The above-captioned case is DISMISSED without prejudice.
 4        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 5 forward copies to counsel and close the file.
 6        DATED this 14th day of July 2020.
 7
 8
 9
10                           __________________________
11                                 Stanley A. Bastian
                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE ~ 2
